     Case 3:19-cv-01671-BR   Document 112   Filed 08/18/20   Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


DRY BULK SINGAPORE PTE. LTD,                 3:19-cv-01671-BR

           Plaintiff,                        OPINION AND ORDER

                v.

AMIS INTEGRITY S.A., in
personam and M/V AMIS
INTEGRITY (IMO 9732412) her
engines, freights, apparel,
appurtenances, tackle, etc.,
in rem,

           Defendants.

BROWN, Senior Judge.

     This matter comes before the Court on Plaintiff Dry Bulk

Singapore PTE. LTD's Amended Motion (#108) for Leave to Amend

the Verified Complaint.

     In the exercise of its discretion, the Court GRANTS in part

and DENIES in part Plaintiff's Motion.



                               BACKGROUND

     Defendant Amis Integrity S.A. owns the M/V Amis Integrity

(the Vessel).   In 2017 Defendant chartered the Vessel to a

1 – OPINION AND ORDER
     Case 3:19-cv-01671-BR   Document 112   Filed 08/18/20   Page 2 of 9




third-party (24Vision).      In 2019 24Vision sub-chartered the

Vessel to Plaintiff for maritime cargo transport.

     On July 12, 2019, Defendant withdrew the Vessel from

charter to 24Vision based on 24Vision's alleged failure to make

charter payments.

     On October 17, 2019, Plaintiff filed a Verified Complaint

in admiralty and alleged Defendant wrongfully withdrew the

Vessel from charter resulting in Plaintiff's financial loss.

Plaintiff also sought a warrant for arrest of the Vessel, which

was granted by the Honorable Michael J. Simon.

     On October 23, 2019, the parties stipulated to release of

the Vessel upon Defendant posting a bond in the amount of $2.5

million.

     On February 11, 2020, the Court ordered Plaintiff to post

countersecurity of $350,000 related to Defendant’s Counterclaim

of wrongful arrest.

     On March 3, 2020, Plaintiff filed a Motion (#61) for Leave

to Amend the Verified Complaint.

     On March 26, 2020, Defendant filed a Motion (#83) to

Dismiss based on lack of proper service and the Court's lack of

jurisdiction.

     On April 13, 2020, the Court approved withdrawal of



2 – OPINION AND ORDER
     Case 3:19-cv-01671-BR   Document 112   Filed 08/18/20   Page 3 of 9




Plaintiff’s counsel.    On June 15, 2020, new counsel filed a

notice of representation of Plaintiff.

     On July 10, 2020, Plaintiff filed an Amended Motion (#108)

for Leave to Amend the Verified Complaint.         Plaintiff seeks to

add Tradewind GMBH as an additional party-plaintiff; to add

Wisdom Marine Lines, S.A., and Wisdom Marine Lines Co. Ltd.

(collectively referred to as Wisdom Marine Entities) as

additional party-defendants; and to add an additional claim for

alter-ego liability against the Wisdom Marine Entities.              On

July 17, 2020, Defendant Amis filed a Response (#105) to

Plaintiff's Amended Motion.     On July 24, 2020, Plaintiff filed a

Reply (#111) in further support of its Amended Motion.

     Also pending is Defendant Amis’s Motion (#83) to Dismiss

for Process and Lack of Personal Jurisdiction.



                               STANDARDS

     Federal Rule of Civil Procedure 15(a)(2) states a “court

should freely give leave [to amend] when justice so

requires.”   “When considering whether to grant leave to amend, a

district court should consider several factors including undue

delay, the movant’s bad faith or dilatory motive, repeated

failure to cure deficiencies by amendments previously allowed,



3 – OPINION AND ORDER
     Case 3:19-cv-01671-BR   Document 112   Filed 08/18/20   Page 4 of 9




undue prejudice to the opposing party, and futility.”             Brown v.

Stored Value Cards, Inc., 953 F.3d 567, 574 (9th Cir. 2020)

(citing Foman v. Davis, 371 U.S. 178, 182, (1962)).             “Absent

prejudice, or a strong showing of any of the remaining Foman

factors, there exists a presumption under Rule 15(a) in favor of

granting leave to amend.”     Eminence Capital, LLC v. Aspeon,

Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).



                               DISCUSSION

I.   Tradewind is not a required or necessary party to this
     litigation.

     Plaintiff seeks to add Tradewind as an additional party-

plaintiff.   Plaintiff contends Tradewind provides “general

financing” to Plaintiff; funded the countersecurity that

Plaintiff posted with the Court; has a financial interest in the

outcome of this case; and, therefore, is a necessary party to

the litigation.

     Defendant contends Tradewind is not a necessary party to

this action because it was not a party to any of the charter

agreements, was not involved in the operation of the Vessel, and

did not suffer any direct injury as a result of the alleged

wrongful withdrawal of the Vessel from charter.

     Under Federal Rule of Civil Procedure 19(a)(2) a party is


4 – OPINION AND ORDER
      Case 3:19-cv-01671-BR   Document 112   Filed 08/18/20   Page 5 of 9




only ‘necessary’ if it has a legally protected interest and not

merely a financial interest in the action.          Tradewind is a

German financing company and merely provided “general financing”

for and funded the countersecurity posted by Plaintiff.

Moreover, Tradewind was not a party to the charter agreements

and was not involved in the operation of the Vessel.              In

addition, Tradewind does not identify any specific injury it

suffered as a result of Defendant’s conduct.

      On this record the Court concludes Plaintiff has not shown

Tradewind's presence in the litigation is necessary in order for

the Court to resolve Plaintiff’s claims fully.           Accordingly, the

Court denies Plaintiff's request to add Tradewind as a party-

plaintiff.

II.   Plaintiff's addition of Wisdom Marine Entities as
      defendants and alter-ego claims against them is
      appropriate.

      Plaintiff contends Wisdom Marine Entities should be added

as defendants and that it is appropriate for Plaintiff to bring

the alter-ego claims against them.       Plaintiff asserts Wisdom

Marine Entities are the parent companies for Defendant Amis, and

Wisdom Marine Entities made the decisions that led to withdrawal

of the Vessel from charter.      Plaintiff also argues Wisdom Marine

Entities acted as alter egos of Amis, exercised substantial



5 – OPINION AND ORDER
     Case 3:19-cv-01671-BR   Document 112    Filed 08/18/20   Page 6 of 9




control over Amis, and abused the corporate form in order to

serve their own economic interests.         As direct participants in

the tortious conduct, Plaintiff contends Wisdom Marine Entities,

acting as alter egos of Amis, are necessary parties in order for

the Court to resolve fully Plaintiff’s claims of tortious

interference, conversion, and unjust enrichment.              Accordingly,

Plaintiff contends it should be allowed to add Wisdom Marine

Entities as defendants and to add a claim against them based on

alter-ego liability.    Plaintiff also asserts issues of

jurisdiction over Wisdom Marine Entities should be addressed

after Wisdom Marine Entities have been added as parties, after

Wisdom Marine Entities have been properly served, and after

completion of jurisdictional discovery.

     Defendant, however, contends Wisdom Marine Entities are not

necessary parties and Plaintiff's alter-ego claims against them

are futile.   Defendant also asserts Plaintiff has not satisfied

the heightened pleading requirements to show fraud in the use of

the corporate form by Defendant.      Although Defendant concedes

Wisdom Marine SA acted as the manager of the Vessel and

facilitated the charter of the Vessel, Defendant asserts Wisdom

LTD does not have any direct ownership interest or control over

the Vessel.   In addition, Defendant contends Plaintiff’s alter-



6 – OPINION AND ORDER
     Case 3:19-cv-01671-BR   Document 112   Filed 08/18/20   Page 7 of 9




ego theory fails to state a plausible claim for piercing the

corporate veil that is necessary to resolve such a claim and to

avoid injustice.   Defendant also contends the claims against

Wisdom Marine Entities are futile because the Court lacks

general and/or specific jurisdiction over Wisdom Marine

Entities.   According to Defendant, Plaintiff had sufficient

information before filing this case to assert claims against

Wisdom Marine Entities, Plaintiff has unduly delayed seeking to

amend its Complaint, and Plaintiff's amendments unduly prejudice

Defendant by significantly expanding the scope of the

litigation.   Finally, Defendant contends Plaintiff's proposed

amendments are made in bad faith.

     As noted, pursuant to Federal Rule of Civil Procedure 15

leave to amend should be freely given in order to facilitate the

full and complete resolution of all claims between the parties

when justice so requires.     Plaintiff alleges in its Amended

Verified Complaint that Wisdom Marine Entities are the alter

egos of Defendant Amis and exercised control over Amis for the

withdrawal of the Vessel from charter.        The Court finds the

plausibility of Plaintiff’s claim cannot be resolved at this

stage of the litigation and that Defendant has not established

the futility of Plaintiff's claims at this time.             In addition,



7 – OPINION AND ORDER
     Case 3:19-cv-01671-BR   Document 112   Filed 08/18/20   Page 8 of 9




whether this Court has jurisdiction over Defendant and Wisdom

Marine Entities is an issue to be resolved after jurisdictional

discovery has been completed.

     Accordingly, in the exercise of its discretion and pursuant

to the liberal standards for amendment of pleadings, the Court

concludes Wisdom Marine Entities are proper parties and the

claims that Plaintiff alleges against them should be allowed at

this stage of the litigation.



                               CONCLUSION

     For these reasons, the Court DENIES in part and GRANTS in

part Plaintiff’s Amended Motion (#108) to Amend Verified

Complaint as follows:

     The Court DENIES Plaintiff’s request to add Tradewind as a

party-plaintiff;

     The Court GRANTS Plaintiff’s request to add Wisdom Marine

Entities as defendants; and

     The Court GRANTS Plaintiff’s request to add claims of

alter-ego liability against Wisdom Marine Entities.

     The Court DIRECTS Plaintiff to file its Amended Verified

Complaint no later than August 28, 2020.

     The Court also STRIKES Defendant Amis’s Motion (#83) to



8 – OPINION AND ORDER
     Case 3:19-cv-01671-BR   Document 112   Filed 08/18/20   Page 9 of 9




Dismiss against Plaintiff's original Verified Complaint with

leave to renew after the Amended Verified Complaint is filed and

Wisdom Marine Entities have been properly served.            The Court

DIRECTS the parties to file no later than September 11, 2020, a

joint proposed case-management plan with proposed deadlines to

complete jurisdictional discovery and to file any proposed

motions against Plaintiff's Amended Verified Complaint.

     IT IS SO ORDERED.

     DATED this 18th day of August, 2020.

                                  /s/ Anna J. Brown

                             ___________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




9 – OPINION AND ORDER
